
	

113 S1454 IS: Empowering Encore Entrepreneurs Act of 2013
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1454
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mr. Reid (for
			 Ms. Landrieu) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To authorize the Small Business Administrator to
		  establish a grant program to empower encore entrepreneurs. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Empowering Encore Entrepreneurs
			 Act of 2013.
		2.DefinitionsIn this Act:
			(1)AdministrationThe
			 term Administration means the Small Business
			 Administration.
			(2)AdministratorThe
			 term Administrator means the Administrator of the Small Business
			 Administration.
			(3)Encore
			 entrepreneurThe term encore entrepreneur means an
			 entrepreneur, busi­ness­per­son, or owner of a small business concern—
				(A)who is seeking to
			 start a new small business concern or expand an existing small business
			 concern; and
				(B)who—
					(i)is
			 not less than 50 years of age; or
					(ii)has not less
			 than 20 years of experience in a workplace.
					(4)Nonprofit
			 organizationThe term nonprofit organization means
			 an organization that is described in section 501(c)(3) of the Internal Revenue
			 Code of 1986 and is exempt from taxation under section 501(a) of such
			 Code.
			(5)Small business
			 concernThe term small business concern has the
			 meaning given that term under section 3 of the Small Business Act (15 U.S.C.
			 632).
			(6)Small business
			 development centerThe term small business development
			 center means a small business development center described in section 21
			 of the Small Business Act (15 U.S.C. 648).
			(7)Women's
			 business centerThe term women's business center
			 means a project carried out under section 29 of the Small Business Act (15
			 U.S.C. 656).
			3.Empowering
			 encore entrepreneurs program
			(a)In
			 generalSubject to the availability of appropriations, the
			 Administrator shall establish a program under which the Administrator may enter
			 into contracts or cooperative agreements with, or make grants to, nonprofit
			 organizations, including small business development centers, women's business
			 centers, chapters participating in the SCORE program authorized by section
			 8(b)(1)(B) of the Small Business Act (15 U.S.C. 637(b)(1)(B)), and other
			 resource partners of the Administration, and appropriate private sector
			 organizations or entities to provide technical assistance, mentoring, and other
			 specialized training activities for encore entrepreneurs.
			(b)Uses of
			 fundsAmounts made available under subsection (a) may be used to
			 provide technical assistance, mentoring, and other specialized training
			 activities including—
				(1)online resources
			 and training for encore entrepreneurs, including virtual networking and
			 mentoring tools;
				(2)workshops,
			 training, and business networking events for encore entrepreneurs; or
				(3)programs to
			 assist encore entrepreneurs in remaining in or re-entering the labor market
			 through self-employment.
				(c)ApplicationAn
			 entity desiring a grant, contract, or cooperative agreement under subsection
			 (a) shall submit to the Administrator an application that contains—
				(1)a description of
			 the goals of the project to be funded;
				(2)a list of any
			 partners that plan to participate in the project to be funded; and
				(3)any other
			 information the Administrator determines is necessary.
				(d)Special
			 considerationThe Administrator shall give special consideration
			 to applications seeking funding for programs for—
				(1)members of the
			 Armed Forces impacted by base closures or realignment; or
				(2)encore
			 entrepreneurs unemployed for a period of not less than 1 year.
				(e)TerminationThe
			 program established in subsection (a) shall terminate on September 30,
			 2017.
			4.Report on
			 barriers faced by encore entrepreneurs
			(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Administrator, in consultation with other relevant Federal
			 agencies, shall submit to the Committee on Small Business and Entrepreneurship
			 of the Senate and the Committee on Small Business of the House of
			 Representatives a report that describes the barriers and obstacles faced by
			 encore entrepreneurs in starting new small business concerns or expanding
			 existing small business concerns.
			(b)ContentsThe
			 report required under subsection (a) shall include—
				(1)a review of the
			 accessibility and availability of credit and other forms of financing for
			 encore entrepreneurs;
				(2)a review of the
			 availability of Federal contracting opportunities for encore
			 entrepreneurs;
				(3)a review of the
			 accessibility and availability of counseling and mentoring programs for encore
			 entrepreneurs; and
				(4)policy
			 recommendations, if any, for improving Federal assistance and coordination on
			 programs assisting encore entrepreneurs.
				
